Citation Nr: 0429713	
Decision Date: 11/03/04    Archive Date: 11/10/04	

DOCKET NO.  03-17 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertensive 
cardiovascular disease secondary to service-connected 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to a disability rating in excess of 50 
percent for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from July 1944 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Detroit, Michigan.  

For good cause shown, the motion for advancement on the 
docket has been granted.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2003).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained, and the veteran 
has been properly notified of the elements necessary to grant 
his claims.

2.  The veteran has hypertensive cardiovascular disease that 
is reasonably related to his service-connected PTSD.

3.  The veteran's PTSD is manifested by evidence of 
occasional nightmares, hypervigilance, irritability, and 
mildly impaired attention.  His Global Assessment of 
Functioning Scale (GAF) scores have been reported as between 
50 and 60.  


CONCLUSIONS OF LAW

1.  Hypertensive cardiovascular disease is causally related 
to the veteran's PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2003).

2.  The criteria for a disability rating in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100(et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
and its implementing regulations apply in the instant case.  
A review of the evidence of record shows the veteran was 
notified of the VCAA as it applies to the instant appeal by 
correspondence dated in May 2002.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in May 2002 was not given 
prior to the first agency of original jurisdiction (AOJ or 
RO) adjudication of the claim, the notice was provided by the 
RO prior to the transfer and certification of the case to the 
Board and the notice complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  A statement of 
the case was provided the veteran in November 2002 and he has 
received several supplemental statements of the case, most 
recently in June 2004.  He has therefore been provided every 
opportunity to submit evidence and documents in support of 
his claims, and to respond to VA notice.  Accordingly, to 
decide the appeal at this time would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004). 

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1)  Inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant of the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

In this case, the 2002 VCAA notice letter provided to the 
veteran informed him of the evidence not of record that was 
necessary to substantiate his claims and identified what 
parties were expect to provide such evidence.  Although the 
letter did not specifically address the VCAA's "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  The November 2002 statement of the 
case contained information pertaining to notice to claimants 
about required information and evidence and the duty to 
assist.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical 
records, and all identified and authorized post service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

The evidence of record shows that the veteran has been 
accorded examinations in conjunction with his claims.  Also, 
the RO has obtained and incorporated within the claims file 
VA and non-VA medical records.  The available medical 
evidence is sufficient for an adequate determination at this 
time.  Particularly with regard to the claim for service 
connection for heart disease, the Board notes that given the 
favorable disposition, the need for notice or further 
assistance is not necessary.  With regard to both issues, the 
Board finds the duty to assist and to notify the provisions 
of the VCAA have been fulfilled.  The Board finds that VA has 
done all that is reasonably possible to assist the claimant.  
The record reflects that a remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 501 (1991).  Accordingly, 
the Board will proceed to a discussion of the merits.  



  
Service Connection for Heart Disease Secondary to
Service-Connected PTSD.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Also, it must be shown 
that any current disability is related to service or to an 
incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "A veteran 
seeking disability benefits must establish...the existence of 
a disability and a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d. 1351, 1353 
(Fed. Cir. 2000).  See also D'Amico v. West, 209 F.3d 322, 
1326 (Fed. Cir. 2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be considered 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of a disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disorder or where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  See 
also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in relative 
equipoise, the claim is allowed.  38 C.F.R. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. 
§ 3.102.

A review of the evidence of record reveals no complaints or 
abnormalities regarding the cardiovascular system during the 
veteran's active service and it has not been otherwise 
contended.

The post service medical evidence of record includes a 
February 1967 statement from a private physician who 
indicated the veteran was ill as a result of hypertension and 
a cerebral hemorrhage sustained in 1963.

At the time of examination by VA in April 1967, elevated 
blood pressure readings were recorded.  Electrocardiogram 
tracings showed no definite evidence of myocardial damage.  
The examination diagnoses were hypertension and residuals of 
cerebral thrombosis.

Examination by VA in 1973 resulted in a diagnosis of 
hypertensive arteriosclerotic heart disease.

Of record is a November 2001 communication from Ira Sabbagh, 
D.O.  He indicated the veteran had been under his medical 
care since May 1997.  It was his opinion the veteran had 
anxiety due to his PTSD.  He stated this was "due to poor 
diet which led to hypertension.  It is at least as likely as 
not to have contributed to his coronary artery disease."  
Elaboration was not provided.

Also of record is a November 2001 communication from 
Madhusudhan C. Reddy, M.D.  The physician indicated the 
veteran had been under his or her care since 1986.  The 
physician stated the veteran's anxiety might have aggravated 
his high blood pressure which had led to coronary artery 
disease.  The physician added that the veteran's stress might 
have contributed to changes in his lifestyle, and this might 
have aggravated the cardiac condition or "promoted the 
predisposing conditions" for heart disease.

The veteran was accorded a heart examination by VA in June 
2002.  It was reported he had been diagnosed with 
hypertension 40 years previously and had been started on 
antihypertensive medication at that time.  The veteran stated 
he had had his first stroke 14 years previously at the age of 
42.  It was further indicated that in 1993 or 1994 he 
sustained a myocardial infarction and underwent a three-
vessel coronary artery bypass graft.

Findings were recorded and an assessment was made of 
hypertension, controlled, with hypertensive cardiovascular 
disease, status post three-vessel coronary artery bypass 
graft and reduced left ventricular ejection fraction of 40 
percent.  The examiner expressed the opinion that while the 
veteran's "PTSD may have at times caused a transient rise in 
blood pressure, it is not likely that PTSD caused veteran's 
arteriosclerotic coronary disease.  Veteran has major risk 
factors (hypertension, tobacco abuse, hyperlipidemia) which 
more likely than not by themselves, or in combination, caused 
his cardiovascular disease."

Of record is a December 2002 communication from Ann Marie 
Gordon, M.D., who indicated she had reviewed the veteran's 
claims file and pertinent medical records.  She indicated 
that in general, risk factors for hypertension included 
heredity, environmental factors, and insulin resistance.  She 
noted that factors that could modify the cause of essential 
hypertension included age, race, gender, smoking, alcohol, 
serum cholesterol, glucose intolerance, and obesity.  She 
added, however, that there were also several studies that 
reflected anxiety and depression could result directly in 
acute autonomic arousal and blood pressure reactivity, 
although "not all studies confirm this."  She stated, 
"Overall, studies have shown that stress can have a 
significant effect on the development of hypertension."  She 
provided a list of references for her remarks.  She noted 
that the veteran had been diagnosed as having PTSD and had 
been experiencing ongoing symptoms of high anxiety as a 
result of the PTSD.  She stated, "It is therefore more likely 
than not that this contributed to the development of his 
hypertension or exacerbated his existing hypertension."  She 
added that "it is likely mental stress had played a role in 
the development of his severe atherosclerotic disease.  
Therefore it is more likely than not that stressful 
situations associated with PTSD have both a direct effect as 
well as an indirect effect via hypertension on the 
development of his cardiovascular disease."

In a March 2004 communication Dr. Reddy, whose 2001 
communication is discussed above, stated that the veteran's 
PTSD was "contributing to his hypertension and 
arteriosclerotic heart disease..."  The physician indicated 
that the veteran had gone through multiple procedures in the 
past and it was "therefore more likely than not that his 
post-traumatic stress disorder has contributed to 
exacerbation of hypertension, his anxiety levels, vasospasms, 
and precipitation of acute coronary syndromes."

Based on a longitudinal review of the evidence of record, the 
Board finds that the medical and other evidence in this case 
is at least in equipoise as to the question of whether the 
service-connected PTSD caused or contributed to the veteran's 
coronary artery disease.  As the weight of the evidence for 
and against the claim is in relative equipoise on the 
question of whether the veteran's service-connected PTSD 
caused or contributed to his development of heart disease, 
the Board will resolve such reasonable doubt in the veteran's 
favor.  With the resolution of reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
hypertensive cardiovascular disease is warranted on a direct 
basis.

Increased Rating for PTSD 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations 
generally.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or contradiction in the evidence.  
38 C.F.R. §§ 3.102, 4.3 (2003).  

The Rating Schedule provides a 30 percent evaluation for PTSD 
when there is evidence of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

The next higher rating of 50 percent requires evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The next higher rating of 70 percent requires evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment due to such symptoms as 
gross impairment of though processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (2003), Diagnostic Code 9411.

The Court has held that Global Associative Functioning (GAF) 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Associations Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), 
page 32).

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and where the 
individual has some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional ritual, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, or 
unable to keep a job).

The pertinent evidence of record reflects that service 
connection for PTSD was granted by rating decision dated in 
June 1999.  A 10 percent evaluation was assigned, effective 
October 15, 1998, the date of receipt of the claim for 
disability benefits.

By rating decision dated in August 2000, the aforementioned 
rating action was amended to reflect a 30 percent rating for 
the veteran's PTSD, effective October 15, 1998.  

The veteran's claim for an increase in his disability rating 
was received on November 30, 2001.

The veteran was afforded a psychiatric examination for rating 
purposes by VA in April 2002.  The veteran had been married 
to his wife for many years and indicated they had gotten 
along well during the course of the marriage.  He reported 
problems with employment since the age of 42, following a 
series of strokes.

On examination the veteran was described as well kempt and 
well oriented.  Speech was well paced, coherent, and 
relevant.  Psychomotor behavior was unremarkable.  He was not 
currently suicidal or homicidal.  There were no perceptual 
disturbances indicated.  Thought process was intact without 
incoherence or looseness.  Thought content was adequate 
without delusions, paranoid beliefs, obsessions, or phobias.  
No impairment of thought process or communication was 
indicated.  Memory was intact.  He stated that he sometimes 
had panic attacks, but he reported these were rare.  He also 
indicated he got depressed, but this was described as well 
related to his medical condition.

The Axis I diagnoses were PTSD and anxiety.  There was no 
Axis II diagnosis.  He was given a GAF score of 55.  It was 
indicated the GAF for his PTSD was 60.  The examiner noted 
the veteran had multiple medical problems that were 
responsible for some deterioration in his psychological 
functioning.  The veteran was taking Zoloft and Xanax for his 
psychological difficulties.  He had not required special PTSD 
therapies or psychiatric hospitalization.  It was stated that 
over the past several years there had been a decrease in the 
GAF score from 60 to 55 for PTSD based on increase in 
anxiety, impaired sleep, and preoccupation with his war 
experiences.  Also, the veteran had been adversely affected 
by the September 11 terrorist activity.

In a decision review officer decision dated in November 2002, 
the disability rating for the PTSD was increased to 50 
percent, effective November 6, 2001.

The veteran was accorded another psychiatric examination for 
rating purposes by VA in August 2003.  He had not been 
involved in any outpatient counseling for his PTSD.  He was 
taking 100 milligrams of Zoloft as prescribed by a 
physician's assistant at the VA clinic.  The claims folder 
was reviewed by the examiner.  The veteran's chief complaint 
was that he just could not do anything primarily because of 
physical difficulties.  The veteran denied current panic 
attacks.  He reported a good relationship with his family and 
enjoyed being around his grandchildren.  He reported having 
nightmares regarding his war experiences about twice a month.  

On examination he was described as fairly well groomed.  
Psychomotor activity was unremarkable.  Speech was normal in 
rate and tone.  He was able to communicate appropriately.  
Mood was euphoric with a reactive affect.  Insight was 
minimal.  Judgment was intact.  He was alert and oriented in 
all spheres.  Attention was only mildly impaired.  Fund of 
general knowledge was fair.  

The Axis I diagnoses were PTSD and anxiety disorder.  There 
was no Axis II diagnosis.  The GAF score of 60 applied to the 
diagnoses of PTSD and anxiety disorder. 

Based on the evidence of record, the Board finds that the 
recently assigned disability rating of 50 percent is 
providing more than adequate compensation for the degree of 
impairment demonstrated by the veteran's PTSD symptomatology.  
At the time of the rating examination accorded the veteran in 
August 2003, all available records were reported to have been 
reviewed by the examiner.  At that time it was noted the 
veteran had not been involved in any outpatient counseling 
and it was stated he had never been hospitalized for 
psychiatric purposes.  The veteran's attention span was 
reported as only mildly impaired.  While insight was 
described as minimal, his judgment was intact.  He was 
described as fairly well groomed and properly oriented.  
Also, the veteran denied current panic attacks.  In view of 
the foregoing, a rating in excess of 50 percent for the 
veteran's PTSD is not in order.

A rating in excess of 50 percent for PTSD may be granted if 
it is demonstrated that the disability presents an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

There is no indication that the PTSD has required 
hospitalization for psychiatric purposes.  There is no 
showing that the PTSD has interfered with the veteran's 
employment beyond that contemplated by the schedular 
provisions.  On the contrary, it appears that the veteran's 
current unemployed status is a result of his nonservice-
connected physical problems.  

Absent evidence of marked interference with employment or 
frequent periods of hospitalization, there is no basis to 
conclude that the disability at issue is more severe than 
contemplated by the aforementioned schedular provisions.  
Therefore, referral of the case for consideration by the 
Undersecretary for Benefits or the Director, Compensation and 
Pension Service at VA, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  


ORDER

Entitlement to service connection for hypertensive 
cardiovascular disease on a direct basis is granted.  To this 
extent, the appeal is allowed.

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



